1The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1, 14-15, 17-33 is pending.
Applicant’s election of (R)-6-(4-tert-Butyl-benzenesulfonyl)-l-(4-fluoro-phenyl)-l,4,5,6,7,8- hexahydro-l,2,6-triaza-cyclopentarb]naphthalen-4a-yll-phenyl-methanone and progressive muscular atrophy in the reply filed on 11/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
  
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on January 22, 2021 (x2) were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14-15, 17-33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark (WO 2005/087769) as cited in specification paragraph 0050 and 0076 and ), Carri (Neurodegeneration in amyotrophic lateral sclerosis: the role of oxidative stress and altered homeostatis of metals, Brain Resuearch Bulleting 61, (2003),pages 365-374) both are of record and in view of Sapse (U.S. Publication 2005/0085464) all are of record.
Clark teaches that glucocorticoid receptor (GR) modulators are effective in the treatment of neurodegeneration diseases, skeletal muscle system and muscle frailty (paragraph 0066).  Clark teaches that GR modulators in pharmaceutical formulations for oral administration in a daily amount of between about 0.5 to about 20 mg per kilogram of body weight per day (paragraph 0233).  Clark teaches that BR modulator formulation are useful for parenteral administration, such as intravenous (IV) administration or administration into a body cavity or lumen of an organ (paragraph 0224).  Clark teaches the following GR modulator:  
    PNG
    media_image1.png
    427
    1111
    media_image1.png
    Greyscale


Clark does not specifically teach amyotrophic lateral sclerosis (ALS) or determining a baseline cortisol level.
Carri teaches that amyotrophic lateral sclerosis is one of the most common neurodegenerative disorders, with an incidence of about 1/100,000. One of the typical features of this progressive, lethal disease, occurring both sporadically and as a familial disorder, is degeneration of cortical and spinal motor neurons (e.g. lower motoneurons aka progressive muscular atrophy as disclosed in paragraph 0015 of the instant specification). Present evidence indicates that loss of neurones in patient’s results from a complex interplay among oxidative injury, excitotoxic stimulation, dysfunction of critical proteins and genetic factors (abstract).
Sapse teaches that elevated cortisol levels are found in many diseases, including aging related conditions and depression. White it was initially thought that elevated cortisol was the result of these diseases, there is now evidence that high cortisol levels actually play a role in causing these diseases. As such, it had been suggested that tracking and treating increased levels of cortisol could be used to treat or prevent high cortisol diseases such as cancer, ulcers, myocardial infarction, diabetes, amyotrophic lateral sclerosis (ALS), multiple sclerosis (MS), strokes, psoriasis, Alzheimer's disease, Space Adaption Syndrome, and the like, where elevated cortisol is constantly found (paragraph 0004).
It would have been obvious to one of ordinary skills in the art at the time of the invention was made to employ (R)-6-(4-tert-Butyl-benzenesulfonyl)-l-(4-fluoro-phenyl)-l,4,5,6,7,8- hexahydro-l,2,6-triaza-cyclopentarb]naphthalen-4a-yll-phenyl-methanone for the treatment of ALS (degeneration of cortical and spinal motor neurons (e.g. lower motoneurons aka progressive muscular atrophy as disclosed in paragraph 0015 of the instant specification)).  .  One would have been motivated to employ (R)-6-(4-tert-Butyl-benzenesulfonyl)-l-(4-fluoro-phenyl)-l,4,5,6,7,8- hexahydro-l,2,6-triaza-cyclopentarb]naphthalen-4a-yll-phenyl-methanone to treat ALS because it was known in the art at the time of the invention that ((R)-6-(4-tert-Butyl-benzenesulfonyl)-l-(4-fluoro-phenyl)-l,4,5,6,7,8- hexahydro-l,2,6-triaza-cyclopentarb]naphthalen-4a-yll-phenyl-methanone is useful in the treatment of neurodegenerative disease as taught by Clark.  It is also known in the art at the time of the invention was made that ALS is one of the most common neurodegenerative disorders (degeneration of cortical and spinal motor neurons (e.g. lower motoneurons aka progressive muscular atrophy as disclosed in paragraph 0015 of the instant specification), with an incidence of about 1/100,000.  Therefore, taken the cited prior art, it would have been obvious to employ ((R)-6-(4-tert-Butyl-benzenesulfonyl)-l-(4-fluoro-phenyl)-l,4,5,6,7,8- hexahydro-l,2,6-triaza-cyclopentarb]naphthalen-4a-yll-phenyl-methanone to treat ALS, since it is known in the art that ALS is one of the most common neurodegenerative diseases as taught by Carri with a reasonable expectation of success absence evidence to the contrary.
Regarding the limitation of “with the proviso that the patient not be otherwise in need of treatment with a glucocorticoid receptor antagonist”; since Clark is salient regarding the patient not otherwise being in need of a glucocorticoid receptor antagonist would meet this limitation as claimed with a reasonable expectation of success absence  evidence to the contrary.
It would have been obvious to optimize the dosing (e.g. daily, every other day, every two weeks or one a month) because it is known in the at that (R)-6-(4-tert-Butyl-benzenesulfonyl)-l-(4-fluoro-phenyl)-l,4,5,6,7,8- hexahydro-l,2,6-triaza-cyclopentarb]naphthalen-4a-yll-phenyl-methanone is useful in the treatment of neurodegenerative disease in the dosage of 0.5 to about 20 mg per kilogram of body weight per day, which may be administered twice per day with a reasonable expectation of success.  As anyone of ordinary skill in the art will appreciate, preferred dosages are merely exemplary and serve as useful guideposts for the physician. There are, however, many reasons for varying dosages, including by orders of magnitude; for instance, an extremely heavy patient or one having an unusually severe infection would require a correspondingly higher dosage. Furthermore, it is routine during animal and clinical studies to dramatically vary dosage to obtain data on parameters such as toxicity. The specific safe and effective amount will be vary, with such factors as the particular condition being treated, the physical condition of the patient, the duration of treatment , the nature of the concurrent therapy (if any), the specific dosage form to be used, the carrier employed, the solubility of the formula therein and the dosage regimen desired for the composition.  Furthermore, it is obvious to vary and/or optimize the amount of  (R)-6-(4-tert-Butyl-benzenesulfonyl)-l-(4-fluoro-phenyl)-l,4,5,6,7,8- hexahydro-l,2,6-triaza-cyclopentarb]naphthalen-4a-yll-phenyl-methanone provided in the composition, according to the guidance provided by Clark and Carri , to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding the limitation that ALS is in the form of elected from progressive muscular atrophy, ALS that predominantly affects lower brainstem cranial motor nuclei, progressive bulbar palsey, and bulbar ALS; it would have been obvious to one of ordinary skills in the art that since it is known that (R)-6-(4-tert-Butyl-benzenesulfonyl)-l-(4-fluoro-phenyl)-l,4,5,6,7,8- hexahydro-l,2,6-triaza-cyclopentarb]naphthalen-4a-yll-phenyl-methanone to treat neurodegenerative disease such as ALS as disclose by Clark and Carri would also treat all forms of ALS with the same administration of (R)-6-(4-tert-Butyl-benzenesulfonyl)-l-(4-fluoro-phenyl)-l,4,5,6,7,8- hexahydro-l,2,6-triaza-cyclopentarb]naphthalen-4a-yll-phenyl-methanone to treat ALS with a reasonable expectation of success absence evidence to the contrary.
	It would have been obvious to one of ordinary skills in the art to obtain a baseline cortisol levels in a subject with ALS.  One would have been motivated to obtain a baseline cortisol levels in a subject with ALS because it is known in the art that subjects with ALS high levels of cortisol level as taught by Sapse and in measuring the cortisol levels in a subject provides information of a starting point and continuous monitoring will provide information as how well the GRA is controlling the cortisol levels in a subject.  Furthermore, many of the actions of cortisol are mediated by binding to type 1 receptors and in administering an antagonist (GRA) will block this receptors, which in turn would control the levels of active cortisol in a subject suffering from ALS which has varying levels throughout the day as taught by Sapse.
	It would have been obvious to one of ordinary skills in the art to monitor a subject with ALS to periodically re-evaluate the progression because it is known in the art that ALS patients have high cortisol level and adjust the therapy accordingly with a reasonable expectation of success absence any evidence to contrary.
	With regards to the claim limitation of “GRA specifically antagonizes type II glucocorticoid receptor functions but does not significantly antagonize type I glucocorticoid receptor (mineralocorticoid receptor) functions and GRA for the type II glucocorticoid receptor is at least 100-fold greater than the binding affinity of the GRA for the type I glucocorticoid receptor (mineralocorticoid receptor);  While the prior art does not specifically teach (R)-6-(4-tert-Butyl-benzenesulfonyl)-l-(4-fluoro-phenyl)-l,4,5,6,7,8- hexahydro-l,2,6-triaza-cyclopentarb]naphthalen-4a-yll-phenyl-methanone antagonize type II glucocorticoid receptor functions but does not significantly antagonize type I glucocorticoid receptor (mineraocorticoid receptor) functions, the compound of the prior art is taken to be a compound that antagonizes type II glucocorticoid receptor functions but does not significantly antagonize type I glucocorticoid receptor (mineraocorticoid receptor) functions because the prior art teaches the same compound in the same amount as claimed. That means what makes the compound that antagonizes type II glucocorticoid receptor functions but does not significantly antagonize type I glucocorticoid receptor (mineraocorticoid receptor) functions appears to be the amount. Since the amount of the prior art falls within the amount recited in claim 16, the compound of the prior art is taken to antagonize type II glucocorticoid receptor functions but does not significantly antagonize type I glucocorticoid receptor (mineraocorticoid receptor) functions. 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Conclusion

Claims 1, 14-15, 17-33 is rejected.

No claims are allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627